March 26, 2013




                                  JUDGMENT

                      The Fourteenth Court of Appeals
 FELICIA WILLIAMS, INDIVIDUALLY AND D/B/A IN THE URBAN CITY
                INVESTMENT GROUP, Appellant

NO. 14-12-00691-CV                      V.

DESTRY C. BELL, SR. AND CHRIST TEMPLE OF DELIVERANCE CHURCH
                   OF GOD IN CHRIST, INC., Appellees
                         ____________________
    This cause, an appeal from the judgment in favor of appellees, Destry C.
Bell, Sr. and Christ Temple of Deliverance Church of God in Christ, Inc., signed
April 30, 2012, was heard on the transcript of the record. We have inspected the
record and find the trial court erred in finding that usurious interest had been
charged by appellant, Felicia Williams, individually and d/b/a In the Urban City
Investment Group, imposing statutory damages, and granting summary judgment
on grounds not asserted in the appellees’ motion for summary judgment. We
therefore order that the portions of the judgment that concern these errors are
REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court's opinion.
      Further, we find no error in the remainder of the judgment and order it
AFFIRMED.
      We order each party to pay their own costs incurred in this appeal. We
further order this decision certified below for observance.